Citation Nr: 1608800	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-02 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to April 7, 2010, and a rating in excess of 40 percent, effective from April 7, 2010, for a lumbar spine disability.  

2. Entitlement to a compensable rating prior to March 20, 2012, and a rating in excess of 40 percent, effective from March 20, 2012, for radiculopathy of the right leg, lower extremity. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1955 to July 1959, from October 1959 to October 1963, and from January 1964 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.


FINDING OF FACT

On the record at the January 2016 hearing the Veteran withdrew his appeals of the claims of entitlement to higher ratings for a lumbar spine disability and for radiculopathy of the right lower extremity. 


CONCLUSION OF LAW

The appeals of the issues of entitlement to higher ratings for a lumbar spine disability and for radiculopathy of the right lower extremity have been withdrawn, and these appeals are dismissed.  38 U.S.C. §§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASIS FOR FINDING AND CONCLUSION

On the record at his January 2015 hearing, and after certification of the issues to the Board, the Veteran stated his desire to withdraw his appeals of the claims for entitlement to higher ratings for a lumbar spine disability and for radiculopathy of the right lower extremity.  The Board finds that this withdrawal is valid, and these issues are no longer on appeal.  38 C.F.R. 20.204.  Given the withdrawal of these issues, the Board no longer has jurisdiction to review them, and the appeals as to these issues are dismissed.


ORDER

The appeal for higher ratings for the service-connected lumbar spine disability is dismissed.

The appeal for higher ratings for the service-connected radiculopathy of the right lower extremity is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


